Citation Nr: 0732842	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-01 052	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Propriety of the reduction in evaluation of the service-
connected bilateral hearing loss from 20 percent to 10 
percent, effective July 12, 2006.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The veteran and his stepson.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
January 1950, from May 1950 to May 1954, and from June 1954 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.

The veteran testified before the undersigned Acting Veterans' 
Law Judge (AVLJ) in a videoconference hearing from the RO in 
August 2007.   In conjunction with the hearing the 
undersigned AVLJ granted the motion of the representative for 
advancement of the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007).  

A decision by the Board in September 2007 denied increased 
evaluations for eight service-connected disabilities, denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and remanded the issue of propriety of reduction in 
evaluation of the service-connected bilateral hearing loss to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.
 

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

The Board's action in September 2007 remanded the issue of 
propriety of reduction in evaluation of the service-connected 
bilateral hearing loss based on a finding that the RO had not 
notified the veteran of the proposed reduction in accordance 
with the requirements of 38 C.F.R. § 3.105(e).  The Board's 
action also restored the veteran's 20 percent rating until 
such time as the notice requirements of 38 C.F.R. § 3.105(e) 
had been complied with.

The Board's action was in error, as the notice requirements 
of 38 C.F.R. § 3.105(e) are not applicable when the reduction 
does not result in monetary loss to the beneficiary.  See 
VAOPGCPREC 71-91.  As the veteran's combined evaluation for 
compensation was 60 percent before and after the reduction, 
there was no monetary loss, and the notice requirements of 
38 C.F.R. § 3.105(e) should not have been applied.  This 
portion of the Board's decision should be vacated.

As the Board's September 2007 remand was based on error of 
law, the action imposed an unnecessary delay in the 
adjudication of the appeal and thus denied the veteran due 
process.  The remand must therefore also be vacated so that 
the Board may proceed with adjudication of the merits of the 
issue on appeal.

Accordingly, the portion of the September 2007 Board decision 
addressing the issue of propriety of reduction in evaluation 
of the service-connected bilateral hearing loss from 20 
percent to 10 percent, effective July 12, 2006, and the 
remand, are vacated.  




	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



